Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and arguments filed on March 1, 2021. Claims 1, 3, 7, and 9-10 were amended. Claims 2 and 8 were cancelled. Claims 1-4 and 6-12 have been amended. Claims 1, 3-7, and 9-12 are currently pending have been examined.

Response to Arguments
Objection: The Applicant’s arguments, filed March 1, 2021, with respect to the objection of claim 9 (mailed January 28, 2021) have been fully considered and is persuasive. The objection of claim 9 is withdrawn.
103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues (pp. 7-10) that the cited references in the non-final rejection (mailed January 28, 2021) do not teach the amended claims that encompass the concept of distributed testing. Applicant’s arguments are moot in light of the substantive amendments that necessitated an updated search and reconsideration.
As such, due to substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1-12.

Claim Objections
Claims 3 and 9 are objected to for having minor informalities. The preamble of claim 3 which reads “The system of claim 2” should be “The system of claim 1”. The preamble of claim 9 which reads “The system of claim 8” should be “The system of claim 7”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110295736 A1 (Freer) in view of US 20140136384 A1 (Messina) in further view of Freitas et. al "System architecture for on-line optimization of automated trading .
As per claims 1 and 7, Freer teaches, a trading system control point server, comprising a first memory and a first processor (¶ [0144], [0030]),
a model definition language service (FIG. 2, items 222, 224, 226, ¶ [0049]-[0052]) comprising a first plurality of programming instructions stored in the memory and operable on the processor, wherein the first plurality of programming instructions, when operating on the processor (FIG. 2, ¶ ¶ [0049]-[0052], [0144]-[0145]), cause the trading system control point server to (FIG. 2, items 222, 224, 226, ¶ [0049]-[0052]),
allow a user to enter a plurality of definitions related to a trading performance model, the trading performance model comprising a computing environment, a trading performance parameter, and a set of rules (FIG. 7, ¶ [0061], ¶ [0103]-[0105]),
an optimizer comprising a second plurality of programming instructions stored in the first memory and operable on the first processor, wherein the second plurality of programming instructions, when operating on the first processor, cause the trading system control point server to (¶ [0061]),
implement the optimal configuration by distributing orders for trades among the plurality of computers (¶ [0121]-[0122]).
Freer does not explicitly teach,
the computing environment further comprising ,
a location of, trading configuration of, and trading data stored on a trading computer located proximally to a trading exchange ,
a location of, trading configuration of, and trading data stored on the trading system control point server ,
a location of, trading configuration of, and trading data stored on a user computer ,
create the trading performance model from the definitions ,
send the trading performance model to a plurality of trading computers for evaluation ,
receive test results from the plurality of trading computers ,
receive the test results from the plurality of trading computers ,
determine an optimal configuration for trading based on the test results ,
implement the optimal configuration by distributing orders for trades among the plurality of trading computers ,
the plurality of trading computers, each comprising a second memory and a second processor, each trading computer being located proximally to a different trading exchange from each of the other trading computers, wherein each of the plurality of trading computers is configured to ,
analyze the trading performance model using a rules engine comprising a third plurality of programming instructions stored in the second memory of each trading computer and operable on the second processor of each trading computer, wherein the third plurality of programming instructions, when operating on the second processor of each trading computer, cause the respective trading computer to: conduct one or more tests of the trading performance model at the location of the trading computer using the set of rules of the trading performance model to obtain a test result, the test result comprising a type or trade or a volume of trades that would be optimally placed at the location of the trading computer ,
send the test result to the trading system control point server .
However, Messina teaches,
the computing environment further comprising (FIG. 2, ¶ [0061] “a trading device 210a is in communication with an exchange 230a through a gateway 220a. The following discussion mainly focuses on the trading device 210a, gateway 220a, and the exchange 230a. However, the trading device 210a may also be connected to and communicate with any number of gateways 220n connected to exchanges 230n” teaches trading device/user computer connected to gateway(s)/server(s)/trading computer which is connected to exchange(s))
a location of, trading configuration of, and trading data stored on a trading computer located proximally to a trading exchange (¶ [0139] “the trading device 602 may send the child order to a server device 601a located at a site nearest (e.g., geographically) to the exchange 603a” teaches location of a server proximal to the exchange, ¶ [0102] “The trading strategy order 510 is associated with a trading strategy including leg A and leg B. Leg A is associated with tradeable object A, which is electronically traded at exchange 503a” teaches trading data and strategy in relation to the trading exchange computer),
a location of, trading configuration of, and trading data stored on the trading system control point server (¶ [0136] “a first trading device (for example, located in Chicago) may split a trading strategy order” teaches location and trading strategy/information associated with the trading control server),
a location of, trading configuration of, and trading data stored on a user computer (¶ [0136] “a first trading device (for example, located in Chicago) may split a trading strategy order (for example, generated by a client device located in Milwaukee)”, ¶ [0105] “to achieve the target price for the trading strategy, as originally defined by the client device” teaches location of a client device that provides the trading strategy/information),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ trading controller based architecture of Messina in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because employing trading controllers improves trade execution by reducing latency associated with the trade execution through the trading controller that routes trades by selecting optimum routes that reduce the latency associated with the trades.
Freitas teaches,
create the trading performance model from the definitions (p. 1, abstract “back-test”, p. 2, first partial ¶ “back-test”),
send the trading performance model to a plurality of trading computers for evaluation (FIG. 3, p. 5, left col., first full ¶ starting with “In back-test mode …”),
receive test results from the plurality of trading computers (p. 6, left col., section 4, last full ¶ starting with “We also tested our ATS software architecture in back-test mode …”).
determine an optimal configuration for trading based on the test results (p. 3, right col., ¶ starting with “H-Signal agents combine trading signals …”),
implement the optimal configuration by distributing orders for trades among the plurality of trading computers (FIG. 3, p. 5, left col., first full ¶ starting with “In back-test mode …”),
the plurality of trading computers, each comprising a second memory and a second processor, each trading computer being located proximally to a different trading exchange from each of the other trading computers, wherein each of the plurality of trading computers is configured to (p. 5, left col., ¶ starting with “Order Router …”),
receive the trading performance model from the trading system control point server (p. 6, left col, ¶ starting with “We also tested our ATS software architecture in back-test mode …”),
analyze the trading performance model using a rules engine comprising a third plurality of programming instructions stored in the second memory of each trading computer and operable on the second processor of each trading computer, wherein the third plurality of programming instructions, when operating on the second processor of each trading computer, cause the respective trading computer to: conduct one or more tests of the trading performance model at the location of the trading computer using the set of rules of the trading performance model to obtain a test result, the test result comprising a type or trade or a volume of trades that would be optimally placed at the location of the trading computer (pp. 5-6, section 4),
send the test result to the trading system control point server (p. 4, right col, ¶ starting with “Trader: …”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide trading architecture testing mechanism of Freitas in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because providing trading architecture testing improves chances of success associated with executing the trade when configuring the trade environment for optimal performance based on the testing.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Messina in view of Freitas in further view of US 20150081508 A1 (Schwall).
As per claims 3 and 9, Freer, Messina, and Freitas teach all the limitations of claims 1 and 7. Freer also teaches, wherein the rules engine (FIG. 9, item 910, ¶ [0144]).
Freer also teaches, the step of using a rules engine to (FIG. 9, item 910, ¶ [0144]).
Combination of Freer, Messina, and Freitas do not explicitly teach, however, Schwall teaches,
evaluates a rule in the set of rules concerning a legality of the trade based on regulations applicable to the location of the trading exchange (¶ [0134], [0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate legal compliance associated with a trade of Scwall in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading environment configuration and because evaluating a trade for legal compliance associated with an exchange secures the trade against liability associated with illegal trade related actions.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Messina in view of Freitas in view of Schwall in further view of US 20140136381 A1 (Joseph).
As per claims 4 and 10, combination of Freer, Messina, Freitas, and Schwall teach all the limitations of claims 1, 3, 7, and 9. Freer also teaches, wherein the rules engine is configured to (FIG. 9, item 910, ¶ [0144]).
Freer also teaches, the step of using the rules engine to (FIG. 9, item 910, ¶ [0144]).
Combination of Freer, Messina, Freitas, and Schwall do not explicitly teach, however, Joseph teaches,
perform a feasibility analysis on the trade (¶ [0089], ¶ [0057]).
Joseph also teaches, evaluate a rule in the set of rules concerning a feasibility analysis on the trade (¶ [0089], ¶ [0057]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate feasibility of a trade of Joseph in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of trading management and because determining a feasibility of trade improve a robustness of a system considering a trade transaction based on a region that has trading platform(s) by providing information to prevent a trade that may not be profitable.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Messina in view of Freitas in further view of US 20060190236 A1 (Malloy).
As per claims 5 and 11, combination of Freer, Messina, and Freitas teach all the limitations of claims 1 and 7. Combination of Freer, Messina, and Freitas do not explicitly teach, however, Malloy teaches, the optimizer instantiates separately an instanced copy of the trading performance model to identify bottlenecks (¶ [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simulate a network model of Malloy in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of networking performance evaluation and because simulating a network model to identify bottlenecks improve a chance of successful trade by providing information to avoid a region that has trading platform(s) with identified bottlenecks.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freer in view of Messina in view of Freitas in further view of US 20100110932 A1 (Doran).
As per claims 6 and 12, combination Freer, Messina, and Freitas teach all the limitations of claims 1 and 7. Freer also teaches,
the trading computer, the trading system control point server, and the user computer (FIG. 1, items 102, 110, 106, 114).
Combination of Freer, Messina, and Freitas do not explicitly teach, however, Doran teaches,
network connections and system status among … are continuously monitored and tracked (¶ [0031], ¶ [0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor network and system status of Doran in the trading computer environment configuration mechanism of Freer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of networking performance evaluation and because monitoring and tracking a network status improve a chance of successful trade by network detecting issues that may increase latency or prevent trade order execution and resolving the issues.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692